Citation Nr: 1538707	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-14 491A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for a back condition.

2.   Entitlement to service connection for a right knee condition.

3.   Entitlement to service connection for a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for a back condition and right ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated right knee condition was caused by an in-service injury in connection with the Veteran's duties. 


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for a right ankle condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for his right knee, due to an injury he received in service.  For the following reasons, the Board agrees that service connection is warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the facts reveals the following: As documented by the Veteran's service treatment records, in October 1983, the Veteran injured his right knee while playing in a basketball game; the physician specified that the Veteran had sustained a possible injury to his right patella.  During his exit examination, however, the Veteran denied any lingering injuries to his right knee.  The Veteran continued to experience pain off and on in his right knee in the years following service such that he was forced to self-medicate.   

In May 2010, the Veteran underwent a medical examination at the VA in which he was diagnosed with patellofemoral syndrome; the examiner concluded the patellofemoral syndrome was less likely than not related to his in-service injury because it was less likely than not that an injury the Veteran received treatment for only once still affected him today.  At his travel board hearing, however, the Veteran explained that although his knee continued to bother him following the incident, he neither marked it on his exit examination nor reported it to physicians because, as a man, he had been raised to not complain about injuries.  Additionally, as a young 22-year old, he wanted to leave the service as quickly as he could.  

The first and second criteria of 38 C.F.R. § 3.303(a) requires competent evidence of a current disability and an in-service injury or aggravation of a disease or injury to establish service connection.  As stated above, in May 2010, a VA physician concluded that the Veteran suffered from patellofemoral syndrome, and the service treatment records document the Veteran's October 1983 right knee injury.  Accordingly, the Board finds that the Veteran suffers from a right knee condition and sustained an in-service right knee injury.

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  The VA examiner opined that it was less likely than not that the Veteran's current injury was related to his injury in service; as rationale for this conclusion, the examiner cited only to the fact that the Veteran reported receiving treatment only once for his knee.  The Veteran, however, adequately addressed this concern at the hearing.  Additionally, it is understood that lack of treatment records does not conclusively demonstrate that a veteran did not suffer from an injury, as not all veterans immediately seek treatment for their ailments.  Moreover, the examiner failed to address the fact that the  Veteran's current knee condition is directly related to the right patella, the portion of the knee injured in service.  Accordingly, the Board finds the examiner's conclusion to be less probative.  
At the hearing, the Veteran convincingly explained the evolution of his knee injury; why he did not note a lingering right knee injury on his exit examination, and why he did not seek treatment in the intervening years between service and his claim for benefits.  Thus, the Board finds the Veteran's statements that his current injury is related to his service injury probative.    

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.   Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for a right knee condition is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). 


ORDER

Service connection for a right knee is granted. 


REMAND

The Veteran contends that he is entitled to service connection for his right ankle and back conditions.  The Board finds that a remand to the RO is warranted in order for the Veteran to receive VA examinations for his right ankle and back and for the VA to obtain the proper records of the Veteran's medical treatments. 

Back Condition 

At the hearing, the Veteran stated that he injured his back during a football game while in service.  He explained that the back injury bothered him frequently after he left service and occasionally interfered with his ability to succeed at his job.  The Veteran also underwent back surgery in 1996 to ameliorate this injury.

In March 2013, the Veteran underwent a VA examination for his back in which the examiner diagnosed him with a thoracolumbar spine condition.  Nonetheless, the examiner did not find a nexus between the spine condition and the Veteran's service because the Veteran told the examiner that he did not injure his back during service.  At the hearing, the Veteran clarified that he did not say that to the examiner.  Thus, a second examination is warranted. 

Moreover, the Veteran stated at the hearing that the records concerning his 1996 back surgery were in his file.  A review of the file demonstrates the records are not there.  Without those records, this case cannot be decided.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Right Ankle Condition 

At the hearing, the Veteran stated that he injured his right ankle during a football game in service.  The Veteran's service treatment records documented the Veteran's January 1984 ankle injury, and described the mass found in the Veteran's right ankle.  Over the years, the injury continued to bother the Veteran, especially during inclement weather.  Eventually, the Veteran underwent surgery at a VA facility to remove a cyst in November 2011, which the Veteran states was caused by the mass in his ankle in January 1984.  

In March 2010, the Veteran underwent a VA examination.  The examiner determined the Veteran did not suffer from an ankle condition.  Nonetheless, as the examination happened before the Veteran's ankle surgery, another examination is warranted to discuss the effect the Veteran's service injury may have caused in necessitating the 2011 cyst removal surgery.   

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's records relating to his 1996 back surgery.   

2.   Schedule the Veteran for a VA examination with an appropriate examiner.  The purpose of the examination is to determine the etiology of the Veteran's back condition, in particular, whether the Veteran's back condition is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any back conditions the Veteran experiences are related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's back condition(s) without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.   Schedule the Veteran for a VA examination with an appropriate examiner.  The purpose of the examination is to determine if the condition of the Veteran's right ankle, and, in particular, if the etiology of the Veteran's right ankle injury is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the file regarding the Veteran's 2011 right foot cyst removal and the Veteran's contentions that this removal surgery is related to his injuries in service. 

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any right ankle conditions are related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's right ankle condition without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


